Citation Nr: 1602671	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-32 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, as associated with herbicide exposure.

2. Entitlement to service connection for upper extremity neuropathy, as secondary to type II diabetes mellitus.  

3. Entitlement to service connection for lower extremity neuropathy, as secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Lewey K. Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2015, the Veteran testified before the undersigned at a Board hearing held via videoconference; the transcript of the hearing is of record.

The issues of entitlement to service connection for upper and lower extremity neuropathy, both as secondary to type II diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has current type II diabetes mellitus that is established by the medical record.  

2. Resolving doubt in the Veteran's favor, his in-country visitation in the Republic of Vietnam has been established; herbicide exposure is presumed.  



CONCLUSION OF LAW

Type II diabetes mellitus may be presumed to have been incurred in service.  38 U.S.C.A. § 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  In this decision, the Board is fully granting the relief sought on the issue herein decided.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran specifically claims entitlement to service connection for type II diabetes mellitus on a presumptive basis.  He contends that although he was never stationed for duty in the Republic of Vietnam, he has qualifying in-country visitation in Vietnam as he was aboard a commercial flight departing from Travis Air Force Base on February 28, 1968 that had a stopover in Saigon for three hours (where he de-planed and stayed in a bunker) before arriving to his final destination in Bangkok, Thailand.  Service personnel records confirm the Veteran's service in Thailand from February 1968 to December 1968.

For the reasons that follow, the Board finds that service connection is warranted. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  For these veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, such as the case here.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

A September 2004 private treatment record shows that the Veteran has a diagnosis of type II diabetes mellitus.  Type II diabetes mellitus is on the list of diseases for which presumptive service connection can be awarded if the evidence indicates exposure to an herbicide agent.  See 38 C.F.R. § 3.309(e).  The crux of this matter is whether the evidence can establish that the Veteran has qualifying in-country service in the Republic of Vietnam based on his contention that he had a three-hour layover in Saigon while the plane refueled or reloaded personnel.  

Regulations state that "[s]ervice in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "[s]ervice in the Republic of Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

The Board notes that the AOJ determined that the Veteran did not have qualifying service in the Republic of Vietnam based upon research conducted by the Air Force Historical Research Agency.  An archivist concluded that there was not enough information to conduct research regarding the specific flight that the Veteran boarded on February 28, 1968.  He listed out possible routes of the 60th Military Airlift Wing (MAW); however there was no guarantee that this Veteran's flight was conducted on MAW aircraft.  He also described a scenario where the Veteran may have flown via commercial contractors, for which there were no kept records.  The archivist essentially concluded that it was unlikely that the Veteran was on a commercial flight to Thailand that had a stopover in Saigon based upon an assumption that commercial airlines in 1968 generally had dedicated flights to both countries and that such stopover would not be necessary.

Despite the archivist's conclusion, the Board is ultimately persuaded by Veteran's credible testimony describing the circumstances of his travel on February 28, 1968.  
The Veteran acknowledges that the only proof that he has that he was aboard a flight from Travis Air Force Base to Bangkok is his MAC boarding pass from February 28, 1968 along with his travel voucher; he has no documentation showing any stopover during this flight.  He testified that this was a commercial flight operated by Saturn Airways that actually made several stops, including one at the Tan Son Nhat Airport in Saigon.  See Board Hearing Tr. at 4-5.  He described that he was taken by an armed guard to a bunker while the plane was being refueled or while personnel onboarded/deboarded.  See Board Hearing Tr. at 7.  He described the conditions of the bunker and the thoughts that he had at the time.  See Board Hearing Tr. at 7-8.  

The Veteran submitted numerous statements from retired Air Force veterans who have personal knowledge of historical practices regarding flights in and out of the Republic of Vietnam and Thailand during the Vietnam War, and reported that it was not uncommon for military aircraft flying to and from airbases in Thailand to make stops in Vietnam.  A September 2003 response from the Navy Department Library (though the inquiry was regarding another veteran's case), indicated that during the Vietnam War, Tan Son Nhat was the busiest airport in the world and thousands of aircraft landed to refuel and deliver/pick up personnel and cargo.  The Veteran also submitted a response from the same archivist at the Air Force Historical Research Agency whose opinion the AOJ relied upon in their decision.  The inquiry, made by the Veteran's brother, was made prior to the inquiry from the AOJ.  The archivist essentially stated that there is little hope for records dating back to 1968 given that commercial flights were not captured by the Air Force unit histories.  

The Board finds that while the evidence, other the Veteran's testimony, cannot necessarily place him in the Republic of Vietnam, there is no affirmative evidence disproving such fact either.  Thus, resolving any doubt in his favor, the Board finds that the competent and credible evidence provided by the Veteran regarding his brief visitation in the Republic of Vietnam places the evidence in relative equipoise as to whether he has qualifying service in Vietnam for the purpose of the herbicide presumption.  38 C.F.R. § 3.307(a)(6)(iii).  Despite there being no actual records of any stopover made on the Veteran's flight in question, there is no affirmative evidence of record that contradicts his testimony that his commercial flight stopped in the Republic of Vietnam where he off-loaded and stayed in a bunker for three hours.  Accordingly, the presumption of service connection for herbicide exposure is applicable in this case, the causal element (or nexus) is presumed, and service connection for type II diabetes mellitus is granted on a presumptive basis.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).


ORDER

Service connection for type II diabetes mellitus is granted.


REMAND

On review, the Board finds that remand is appropriate for further evidentiary development, namely to obtain new VA examinations and opinions for the issues of service connection for neuropathy of the upper and lower extremities.

The Veteran specifically avers that he has neuropathy of his upper and lower extremities as secondary to his now service-connected type II diabetes mellitus.  The record contains a December 2008 private treatment record showing a subjective report that the Veteran had moderate numbness in his feet and arms (which the physician believes can be attributed to his diabetes); he was assessed with neuropathy.  An April 2010 record shows no numbness or weakness in the limbs or extremities.  Given the speculative statement by the Veteran's physician in December 2008, and in light of medical evidence of record, the Board finds that a medical examination is warranted to determine the nature and likely etiology of the Veteran's neurological disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate clinician (preferably a neurologist) to determine the nature and etiology of his neuropathy of the upper and lower extremities.  The examiner is to review the claims file, take a full and complete history of the Veteran's neuropathy, and must consider the Veteran's reports of his symptomatology.  

(a) After examining the Veteran, identify (by diagnosis) any neurological disability entity of the upper or lower extremities found.  If no upper and/or lower extremity neurological disability is diagnosed, reconcile such conclusions with the Veteran's private treatment records dated December 2008 and April 2010, which indicates a history of numbness and the feet and arms and an assessment of neuropathy in these extremities.

Is any diagnosed neurological disability entity of the upper and/or lower extremities an early onset of peripheral neuropathy?  For purposes of this appeal, this means that peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after 1968.

(b) Next, the examiner is to provide opinions on the following questions for each disability:

Is it at least as likely as not (a 50 percent probability or greater) that the neurological disability of the upper and/or lower extremities is due to an event or injury during service or is otherwise etiologically related to his active duty?

Is it at least as likely as not (a 50 percent probability or greater) that the neurological disability of the upper and/or lower extremities was (a) caused or (b) aggravated (permanently worsened beyond the natural course) by his type II diabetes mellitus?  

For all opinions expressed, the examiner should articulate the reasoning underpinning his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).  

2. After the development requested has been completed, the AOJ should review the VA examination reports to ensure that they are in compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures must be implemented.
 
3. Thereafter, readjudicate the issues.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


